Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on September 13, 2021 is acknowledged. Claims 51 and 57 have been amended. Claims 51, 54, 56, 57, 65, 69-71 and 79-90 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	The rejection of claims 51, 54, 56, 57, 65, 69-71, and 79-90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps (See MPEP § 2172.01) is maintained for the reasons set forth in the previous office action.

	1) Applicant has amended claim 51 to clarify that the protease is “upregulated in cancer” and that the step of detecting the presence of the released signature molecules is indicative of the subject having a tumor when there is an “increase in the amount” of released signature molecule “relative to the amount of released signature molecule in a biological sample obtained from a healthy subject who has been administered the pro-diagnostic reagent”.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
With regard to Point 1, the Examiner appreciates Applicant’s earnest response to obviate said rejection.  While the current amendments includes necessary changes, the Examiner is of the opinion that it is necessary for the claim to recite the group of proteases which is upregulated in cancer in combination with the specific tumor-penetrating ligands.  These components are considered essential steps because the specification is clear that specific proteases, tumor penetrating peptides and the size of the tumor are necessary for the claimed invention to function as intended. The essential steps required to detect a tumor in a subject is necessary. 
As previously presented, claim 51 is a method for detecting a tumor in a subject, the method comprising:
(i)    administering to a subject a pro-diagnostic reagent, wherein the pro-diagnostic reagent
comprises:
(a)    a carrier domain linked to a signature producing domain, wherein the signature producing domain comprises an enzyme susceptible domain linked to a signature molecule, wherein the enzyme susceptible domain is susceptible to 
(b)    one or more tumor-penetrating ligands, wherein each tumor-penetrating ligand is linked to the carrier domain; and
(ii)    subjecting a biological sample obtained from the subject to an analysis method in order to detect the presence of the released signature molecule, wherein the analysis method comprises mass spectrometry, PCR analysis, a DNA microarray, fluorescence analysis, or an ELISA, and wherein the presence of the released signature molecule in the biological sample is indicative of the subject having a tumor.
	Claim 57 states that the cancer-associated proteases is a serine protease, matrix metalloprotease (MMP), thrombin, kallikrein, matriptase, hepsin, cathepsin, plasminogen activator, or A Disintegrin and Metalloprotease (ADAM).
	However, the specification does not teach that the receptors are unique to tumor cells. These proteases may also be found in normal tissues, and either increased or decreased with respect to normal in diseases or conditions (page 19, lines 23-27; Table 1).
	Claims 69 and 70 state that each of the one or more tumor-penetrating ligands is a peptide, polypeptide, polymer, or aptamer, wherein each of the one or more tumor-penetrating ligands specifically binds to a p32 receptor, neuropilin-1 (NRP1) receptor, avp3 integrin receptor, avPs integrin receptor, folate receptor, transferrin receptor, Her2 receptor, or EGFR.	However, the specification does not teach that the receptors are unique to tumor cells.  For example, folate receptors and transferrin receptors are found on normal tissues such as kidney, spleen, and lung tissue.  (Parker et al., Analytical Biochemistry 338: 284–293, 2005;  Gatter et al., Journal of Clinical Pathology, 36(5):539-545, 1983)
	Thus, because the proteases in said pro-diagnostic reagent are also found in normal tissues and other conditions, and the receptors to which said tumor-penetrating ligands bind, are also found on normal tissues, the omitted steps are how one determines that the presence of any of the released signature molecule is indicative of a tumor in a subject versus other conditions or just of normal tissues.
  
New Grounds of Objection and Rejection
Claim Objections
4.	Claim 70 is objected to because of the following informalities:  on first sight, the acronym, EGFR, should be accompanied by its meaning- ‘Epidermal growth factor receptor’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 is rendered vague and indefinite by the use of the term “particle”.  It is unclear what is meant by said term, as it is not explicitly defined in the specification.  What constitutes a “particle” of a signature molecule?  What core features/structures must be maintained?  As written, it is impossible to determine the metes and bounds of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

6.	Claims 51, 56, 57, 65, 69, 71, 79, 80-84, 87 and 89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9-14 and the respective specification of U.S. Patent No. 8,673,267 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent pending claim is drawn to a method for detecting a tumor in a subject, the method comprising:
(i)    administering to a subject a pro-diagnostic reagent, wherein the pro-diagnostic reagent comprises:
(a)    a carrier domain linked to a signature producing domain, wherein the signature producing domain comprises an enzyme susceptible domain linked to a signature molecule, wherein the enzyme susceptible domain is susceptible to cleavage by a protease that is upregulated in cancer, and wherein cleavage of the enzyme susceptible domain releases the signature molecule, and
(b)    one or more tumor-penetrating ligands, wherein each tumor-penetrating ligand is linked to the carrier domain; and
(ii)    subjecting a biological sample obtained from the subject to an analysis method in order to detect the presence of the released signature molecule, wherein the analysis method comprises mass spectrometry, PCR analysis, a DNA microarray, fluorescence analysis, or an ELISA, and wherein an increase in the amount of released signature molecule in the biological sample relative to the amount of released signature molecule in a biological sample obtained from a healthy subject who has been administered the pro-diagnostic reagent is indicative of the subject having a tumor.
	

  Claim 1. A method comprising administering to a subject a pro-diagnostic reagent, wherein the pro-diagnostic reagent comprises a carrier domain linked to a signature producing domain, wherein the signature producing domain comprises (i) an enzyme susceptible domain which is linked to a signature molecule; or (ii) an enzyme that acts on an endogenous substrate to produce a signature molecule; identifying a biological sample for detection of the signature molecule, wherein the biological sample is at a site remote from the production of the signature molecule; and subjecting the biological sample to a multiplex analysis method in order to detect the presence of the signature molecule, wherein the presence of the signature molecule in the biological sample is indicative of a biological predictor molecule within the subject. 
    Claim 2. The method of claim 1, wherein the signature producing domain comprises an enzyme susceptible domain linked to a signature molecule, wherein the biological predictor molecule is an enzyme, wherein the enzyme susceptible domain is susceptible to modification by the enzyme in the subject, and wherein the presence of the signature molecule in the biological sample is indicative of an active enzyme within the subject. 
    Claim 3. The method of claim 1, wherein the enzyme is a protease or a glycosidase. 
	The claims recite that the domain is a peptide, polypeptide, polymer or aptamer; those very same components are tumor penetrating ligands.  The patented specification also teaches that said domain is iRGO and LyP-1, which are also tumor penetrating ligands. The patented method anticipates or makes obvious the pending method of detection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 51, 54, 56, 57, 65, 69, 71, 79, 80-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al., US 2010/0240050 A1; Published: 9/23/10.
Independent claim 51 is drawn to a method for detecting a tumor in a subject, the method comprising:
(i)    administering to a subject a pro-diagnostic reagent, wherein the pro-diagnostic reagent comprises:
(a)    a carrier domain linked to a signature producing domain, wherein the signature producing domain comprises an enzyme susceptible domain linked to a signature molecule, wherein the enzyme susceptible domain is susceptible to cleavage by a protease that is upregulated in cancer, and wherein cleavage of the enzyme susceptible domain releases the signature molecule, and
(b)    one or more tumor-penetrating ligands, wherein each tumor-penetrating ligand is linked to the carrier domain; and
(ii)    subjecting a biological sample obtained from the subject to an analysis method in order to detect the presence of the released signature molecule, wherein the analysis method comprises mass spectrometry, PCR analysis, a DNA microarray, fluorescence analysis, or an ELISA, and wherein an increase in the amount of released signature molecule in the biological sample relative to the amount of released signature molecule in a biological sample obtained from a healthy subject who has been administered the pro-diagnostic reagent is indicative of the subject having a tumor.	
Bhatia et al. disclose an invention relating to methods and platforms for functional characterization of disease or condition specific enzymatic repertoire as a method to monitor 
By administering a pro-diagnostic reagent, such as an exogenous detectable substrate library into animal models of disease it is possible to gain information into substrate specific enzymatic activities associated with diseases, such as cancer (meets the limitation of claim 81). The technology allows for the potential simultaneous profiling of hundreds of enzyme-substrate activities in vivo using, for instance, -chaperoned, enzyme sensitive detectable compounds, an example of a compound referred to as pro-diagnostic reagents. The method leverages the distinct pharmacokinetics of modular structures and small marker peptides. The pro-diagnostic reagents have long circulation times and thus remain in circulation or permeate into tumors via porous angiogenic vascular networks, where upon local molecules, such as enzymes (MMPs, kallikreins, cathepsins, plasminogen activators, ADAMs (meeting the limitation of claim 57) gain access to the enzyme susceptible regions of the pro-diagnostic reagents or substrates gain access to the enzymes of the pro-diagnostic reagents (see paragraph 0083).
The status of physiological conditions of a subject can be assessed using the methods of the invention by identifying molecular properties also referred to as "molecular signatures". Such molecular signatures are useful for diagnosing diseases such as cancer as well as for 
Bhatia discloses that in some embodiments the carrier domain is polymer based microparticle, an iron oxide microparticle, or nanoparticle, an inorganic carrier, or an organic carrier. The carrier domain optionally includes a targeting domain and/or a therapeutic agent. The targeting domain may be, for instance, an antibody (see paragraph 0029; meeting the limitation of claim 88).
 When the pro-diagnostic reagents, for example, the reagents including an enzyme susceptible domain are exposed to enzymes, for instance, proteases, the reagent is cleaved, such that a marker, referred to herein as a signature molecule, is released. The marker is renally-cleared and thus functions as a "messenger" of enzyme activity. For instance, a marker may include a self-quenched dye, such as Cy5.5 which is bound to a larger molecule. When the peptide containing the self-quenched dye is cleaved or modified by specific enzymes at the disease site the fluorophores are no longer self-quenched but instead developed fluorescent properties which can be detected at remote sites. Alternatively, using mass-encoded substrate libraries, the mass of enzyme substrates are designed such that upon cleavage, a distinct mass-specific messenger of cleavage will enter the urine of a patient or animal for detection using LC-MS technology (meeting the limitation of claim 56, 81 and 82). LC-MS urine analysis can generate data that is organized into a barcode of, for instance, cancer enzyme activity. In the absence of enzyme activity the pro-diagnostic reagents remain uncleaved and the whole 
Moreover, Bhatia discloses that when the pro-diagnostic reagents includes an enzyme, such as a protease, the enzyme is exposed to endogenous substrates and the substrate is cleaved, such that a marker, referred to herein as a signature molecule, is released from the endogenous substrate. The marker is renally-cleared and thus functions as a "messenger" of enzyme activity. For instance, a marker may include a peptide, carbohydrate or nucleic acid fragment which has been cleaved from the substrate. Using the detection techniques, for instance, LC-MS technology, the mass of the signature can be detected. LC-MS urine analysis can generate data that is organized into a barcode of, for instance, cancer enzyme/substrate activity. In the absence of enzyme activity the signature molecule is not cleared through RES organs (liver, spleen, and lymph nodes) and does not produce urine markers (see paragraph 0085; the combination of the preceding paragraphs meet the limitation of claim 51).
Thus, the invention in some aspects involves administering to a subject a pro-diagnostic reagent, identifying a biological sample from the subject in which to detect the signature molecule and optionally collecting the sample; and, subjecting the biological sample to an analysis method in order to detect the presence of one or more signature molecules. The presence of the signature molecule in the biological sample is indicative of an active enzyme or a substrate within the subject (see paragraph 0086).

The carrier domain may serve as the core of the pro-diagnostic agent. As such, the carrier can be any material or size as long as it can serve as a carrier or platform. Another purpose is that it may function as a targeting means to target the modular structure to a tissue, cell or molecule. In some embodiments the carrier domain is a particle. A particle, for example, a nanoparticle, may, for instance, result in passive targeting to tumors by circulation. Other types of carriers, include, for instance, compounds that cause active targeting to tissue, cells or molecules. Examples of carriers include, but are not limited to, microparticles, nanoparticles, aptamers, peptides (RGD, iRGD, LyP-1, CREKA, etc. (see paragraph 0090; meeting the limitation of claims 69 and 71 and also meeting the limitation of claims 85-88). As used herein the term "particle" includes nanoparticles as well as microparticles. Nanoparticles are defined as 
Bhatia discloses that Polyethylene glycol (PEG), also known as poly(oxyethylene) glycol, is a condensation polymer of ethylene oxide and water having the general chemical formula HO(CH.sub.2CH.sub.2O)[n]H (see paragraph 0099; meeting the limitation of claim 90). The signature molecule may be detected by any known detection methods. A variety of methods may be used, depending on the nature of the signature molecule/label. Labels on signature molecules may be directly detected through optical or electron density, radioactive emissions, nonradioactive energy transfers, or signature molecules may be indirectly detected with antibody conjugates, streptavidin-biotin conjugates, mass spectrometry, liquid chromatography-mass spectrometry, PCR analysis, DNA microarray, and fluorescence analysis (see paragraph 0132; meeting the limitation claim 79).
The signal of the donor fluorophore is quenched by the acceptor chromophore through a process believed to involve resonance energy transfer (RET). Cleavage of the peptide results in separation of the chromophore and fluorophore, removal of the quench, and generation of a subsequent signal measured from the donor fluorophore (see paragraph 0147, meeting the 
After the linkers on the NP surface had reacted with 20 k SH-PEGs and fluorophore-peptides, the five final-product solutions were filtered on centrifugal filter columns at 4,200 rcf to remove the un-conjugated SH-PEGs and peptides to <0.1% of the original conjugated quantity (see paragraph; meeting the limitation of claim 79). The protease activities for particular peptide substrate were measured by the fluorophore intensity levels over time. The basic physical concept is that when the peptide-fluorophore was attached to the NP iron core, the fluorescence of the fluorophore is quenched by the neighboring absorption iron cores (meeting the limitation of claim 65). However, when the peptide were cleaved (now de-quench from iron core), an increase in fluorescence can be detected as it diffuses away from the particle core. Same steps were repeated for MMP-7, MMP-8, MMP-9, and MMP-14 (see paragraph 0211; meeting the limitation of claim 57).
Bhatia discloses that cells gradually settle and start growing into a sizable tumor (diameter=1 cm) in around 14 days (see paragraph 0213; the Examiner is of the position that in earlier days-prior to day 14, the diameter of said tumor was likely smaller than 1 cm; meeting the limitation of claim 54). It was established that the pro-diagnostic reagents could target tumors or injuries. We then conducted a screen of 43 pro-diagnostic reagents to fluorescently find optimal sequences for detection of tumor proteases. The protease activities for a particular peptide substrate were measured by the fluorophore intensity levels over time. When the peptide-fluorophore (signature molecule) was attached to the nanoparticle iron core (carrier), .
Conclusion
8.	No Claim is allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhatia US2014/0363833 and Deyle US20150344523.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        November 5, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645